—In a proceeding pursuant to SCPA § 2103 to discover property withheld from the decedent’s estate, Phyllis Lanza appeals from an order of the Surrogate’s Court, Kings County (Scholnick, S.), dated December 4, 1996, which, inter alia, directed that the decedent’s one-half interest in certain real property be returned by her to the decedent’s estate.
Ordered that the order is affirmed, with one bill of costs payable by the appellant.
Contrary to the appellant’s contention, the petitioner was not prohibited by the doctrine of “unclean hands” from seeking to have the decedent’s one-half interest in the property at issue reconveyed by the appellant to the decedent’s estate (cf., Pattison v Pattison, 301 NY 65; Lagonegro v Lagonegro, 187 AD2d 490; Langdon v Langdon, 138 AD2d 358).
*521The appellant’s remaining contentions are without merit. Bracken, J. P., Thompson, Goldstein and Lerner, JJ., concur.